DETAILED ACTION
In response to communication filed on 9/28/2020.
Claims 1-10 are pending.
Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites “User equipment, comprising…” and should be corrected to recite “A user equipment, comprising…”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim recites “User equipment, comprising…” and should be corrected to recite “A user equipment, comprising…”  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al (US Pub. 2017/0272553)(Y1 hereafter).

Regarding claims 1 and 5, Y1 teaches a user equipment [refer Fig. 5][paragraph 0061], comprising a memory [refer Fig. 5; 130], a processor [refer Fig. 5; 110], and a computer program that is stored in the memory and capable of running on the processor [paragraph 0142], the computer program is executed by the processor to perform operations [paragraph 0142] comprising: 
determining whether a MAC PDU received by the user equipment comprises a reserved (i.e. unknown, nonexistent, released) LCID value [paragraph 0124]; and 
when the MAC PDU comprises a reserved LCID value, discarding (i.e. discard or ignore) a SDU or sub- PDU corresponding to the reserved LCID value in the MAC PDU (when a UE receives a MAC PDU with an unknown/nonexisting/released LCID, the UE ignores/discards the header fields containing the LCID and any corresponding MAC SDU)[paragraph 0124].  

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Pub. 2018/0316610)(L1 hereafter).

Regarding claim 9, L1 teaches a user equipment [refer Fig. 5][paragraph 0052], comprising a memory [refer Fig. 5; 130], a processor [refer Fig. 5; 110], and a computer program that is stored in the memory and capable of running on the processor [paragraph 0152], the computer program is executed by the processor to perform operations comprising: 
determining whether a MAC SDU is associated with a reserved LCID value (i.e. extended LCID value)(in a MAC entity, a LCID identifies a logical channel of a MAC SDU [paragraph 0100] an extended LCID value can be used [paragraph 0103]); 
when the MAC SDU is associated with a reserved LCID value, placing the MAC SDU in a first MAC PDU (a MAC PDU with an LCID field with a value that indicates an eLCID indicator and an included extended LCID)[paragraph 0105], and when the MAC SDU is not associated with the reserved LCID value, placing the MAC SDU in a second MAC PDU (a MAC PDU may include an extended LCID indicator and an extended LCID value or a non-extended LCID value (i.e. different MAC PDU))[paragraph 0103]; and 
separately sending the first MAC PDU and the second MAC PDU (a MAC PDU may include an extended LCID indicator and an extended LCID value or a non-extended LCID value (i.e. separate MAC PDUs))[paragraph 0103].  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2 and 6 are  rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (US Pub. 2017/0272553)(Y1 hereafter) in view of Chen et al. (US Pub. 2017/0094656)(C1 hereafter).

Regarding claims 2 and 6, Y1 teaches the MAC PDU comprises one MAC header and at least one SDU [paragraph 0082], the MAC header comprising a plurality of MAC subheaders [paragraph 0083], and each of remaining subheaders corresponds to one SDU [paragraph 0083], and discarding an SDU corresponding to the reserved LCID value in the MAC PDU [paragraph 0124] comprises: 
discarding a MAC subheader comprising the reserved LCID value and an SDU corresponding to the MAC subheader (the UE ignores/discards the header fields containing the LCID and the corresponding MAC SDU indicated by the header fields)[paragraph 0124].  
However Y1 fails to disclose one of the subheaders identifies a sidelink shared channel SL-SCH.
C1, in the same field of endeavor, discloses that a MAC PDU header can consist of one sidelink shared channel (SL-SCH) subheader, the SL-SCH subheader containing seven header fields [paragraph 0229].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the use of a sidelink shared channel within a MAC PUD as taught by C1.  One would be motivated to do so to provide the use of a known technique with regards to MAC PDU construction to yield predictable results.

Claims 3,4,7 and 8 are  rejected under 35 U.S.C. 103 as being unpatentable over Y1 in view of Liu et al. (US Pub. 2019/0387080)(L2 hereafter).

Regarding claims 3 and 7, Y1 fails to disclose the MAC PDU comprises at least one sub-PDU, the at least one sub-PDU comprises one MAC subheader and one SDU, and discarding an SDU corresponding to the reserved LCID value in the MAC PDU comprises: 
discarding a sub-PDU to which a MAC subheader comprising the reserved LCID value belongs.
L2, in the same field of endeavor, discloses that a MAC PDU can comprise of sub-PDUs [paragraph 0069], a sub-PDU can comprise of a MAC subheader and a MAC service data unit (SDU)[paragraph 0073], when sub-PDUs are parsed, should a sub-PDU carries an LCID having an invalid or reserved value, the device cannot parse the sub-PDU [paragraph 0101], sub-PDUs that are not parsed are discarded [paragraph 0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the use of and handling of sub-PDUs that can carry MAC subheaders and SDUs in a MAC PDU as taught by L2.  One would be motivated to do so to provide the use of a known technique with regards to MAC PDU construction to yield predictable results.

Regarding claims 4 and 8. The user equipment according to claim 7, wherein the computer program is executed by the processor to perform operations further comprising: discarding remaining sub-PDUs following the discarded sub-PDU in the MAC PDU.  
	L2, in the same field of endeavor, discloses that a MAC PDU processing unit processes a plurality of sub-PDUs and when a sub-PDU carrying an LCID with an invalid or reserved value is processed, only the successful sub-PDU is reserved and an error occurs parsing subsequent sub-PDUs [paragraph 0108], only successfully parsed sub-PDUs are not discarded [paragraph 0109].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Y1 to incorporate the use of and handling of sub-PDUs that can carry invalid or reserved LCIDs as taught by L2.  One would be motivated to do so to provide the use of handling the parsing of sub-PDUs so that successful sub-PDUs can still be used [refer L2; paragraph 0108].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2018/0316610)(L1 hereafter) in view of Baek et al. (US Pub. 2022/0014961)(B1 hereafter).

Regarding claim 10, L1 teaches assembling a MAC subheader [paragraph 0082] comprising the reserved LCID value and an SDU corresponding to the MAC subheader into the first MAC PDU (MAC PDUs consist of sub-headers corresponding to a MAC SDU [paragraph 0082], if a MAC PDU is generated that includes an extended LCID, it comprises of an indicator, extended LCID and the MAC SDU [paragraph 0105]), and assembling a MAC subheader [paragraph 0082] not comprising the reserved LCID value and an SDU corresponding to the MAC subheader into the second MAC PDU (a MAC PDU may include an extended LCID indicator and value or a non-extended LCID value)[paragraph 0103], and determining whether the MAC SDU is associated with the reserved LCID value (if a MAC PDU is generated that includes an extended LCID, it comprises of an indicator, extended LCID and the MAC SDU)[paragraph 0105].
However, L1 fails to disclose the user equipment activates a data packet duplication function; and 
sending the first MAC PDU and the second MAC PDU through different HARQ entities.
B1 discloses that packet duplication can be configured for a particular radio bearer and done through one of the PDCP, RLC and MAC layers [paragraph 0069], and that the packet duplication is applied to different HARQ apparatuses (i.e. different HARQ entities) in a HARQ situation [paragraph 0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of L1 to incorporate the use of packet duplication and using different HARQ apparatus as taught by B1.  One would be motivated to do so to provide increased reliability and reduce latency [refer B1; paragraph 0071].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412